PER CURIAM.
John Everett Pettway appeals from the summary denial of his motion for postconviction relief. He sought that relief during the pendency of a direct appeal from his conviction. The trial court stayed its hand until this court issued its mandate. The trial court subsequently again denied his motion for postconviction relief because of a pending appellate issue limited to a judgment lien for costs and attorney’s fees.
We vacate the trial court’s order, reverse and remand because we perceive no hazard in this proceeding of conflicting rulings with respect to whether Pettway is entitled to *1350postconvietion relief. Cf. Francois v. Klein, 431 So.2d 165 (Fla.1983) (explaining that a prisoner is entitled to pursue both a motion for postconvietion relief and a petition for habeas corpus simultaneously since there was no danger of conflicting rulings by different courts on the same issues).
Reversed and remanded.
FRANK, A.C.J., and FULMER and WHATLEY, JJ., concur.